OPALA, Justice,
concurring.
The court today dismisses Jacque Lemay’s [Lemay] renewed (second) appeal as 'premature. It correctly reasons that, because the exhibit attached to her amended petition in error — an unfiled December 10, 1993 order denying her postjudgment vacation quest— does not appear of record below, the court is without reviewing cognizance of this case. I write separately to explain that Lemay’s effort to secure corrective relief is prosecuted from a non-appealdble nisi prius ruling — one that, though in writing, is not on file1 below.
The September 21, 1993 default judgment in this cause is now clearly beyond this court’s reviewing cognizance.2 The later order (of December 10, 1993) denying vacation stands in no better stead. A memorialized entry that is of record (or on file) is a sine qua non of appellate review.3 Our reviewing cognizance over the December 10, 1993 denial clearly was invoked in advance of the requisite appealable event. When that event does take place —i.e., the judge-signed memorial is filed in the court clerk’s office— appeal time will be triggered.
Although dismissed for that reason, Le-may’s review quest is not just “premature”.4 In common usage, that is premature which comes into being or arrives too soon.5 Nearly every dismissible appeal found fraught with a fatal jurisdictional defect is either too early or too late. The label of “prematurity” is far from helpful; it can be quite misleading. It strongly suggests that the affected appeal will ripen someday — a notion that in its practical application is not always true. To put my objection in clearer, more intelligible terms, “premature” is an overbroad description whose use should be discouraged unless, of course, it is followed by a meaningful, concrete explanation that makes the word pertinent to the ease at hand.
This appeal fails not so much because it came here too early but mainly because it lacks the mandatory anchor in a statutorily defined appealable event. Lemay’s review quest must hence await that event, which, on its occurrence, will set in motion the 30-day *1344time limit for the commencement of a proceeding for corrective relief.

. The terms of 12 O.S.1991 § 990A(A) provide in pertinent part:
"An appeal to the Oklahoma Supreme Court, if taken, must be commenced by filing a petition in error ... within thirty (30) days from the date a judgment, decree or appealable order ... is -filed with the clerk of the trial court." (Emphasis added.)


. The terms of Rule 1.11(a), Rules of Appellate Procedure in Civil Cases, 12 O.S.1991 Ch. 15, App. 2, provide in pertinent part:
"An appeal from a district court may be commenced only by filing a petition in error within thirty (30) days of the date of judgment ...." (Emphasis added.)


. See the terms of 12 O.S.1991 § 990A(A), supra note 1.


. See In re B.D., 212 Ill.App.3d 251, 156 IU.Dec. 462, 464, 570 N.E.2d 1184, 1186 (1991), where an appeal was deemed premature because it was brought in advance of the trial court's written judgment, and Smith v. Matthews, 203 N.C. 218, 165 S.E. 350 (1932), where the term "premature appeal” was circumscribed to mean "... one which is taken before final judgment, or upon an order affecting a substantial right which could be protected by an appeal from a final judgment.” (Emphasis added.) 165 S.E. at 350. Cf. the terms of Fed.R.App.P. 4(a)4, which provide in pertinent part:
"A notice of appeal filed before the disposition of [a post-judgment motion] shall have no effect." (Emphasis added.)
See also Shields v. Consolidated Rail Corp., 810 F.2d 397, 399 (3rd Cir.1987).


. See in this connection Webster's New International Dictionary of the English Language 1950 (2d ed. 1961).